Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This notice of allowance is responsive to the amendment dated 01/17/2022. Claims 1, 3-9, 11-22 are allowed. Claims 2 and 10 have been cancelled by applicant. The examiner acknowledges applicant’s amendments of claims 1, 3, 7-9, 11, 13, and 16. Claims 21-22 are newly presented by applicant. The previous claim objections have been withdrawn due to applicant’s amendments. The previous 112, 102, and103 rejections have been withdrawn due to due to applicant’s cancelled and amended claims.

Reasons for Allowance
Claims 1, 3-9, 11-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Examiner agrees with the amendments and applicant remarks.
There is no prior art alone or in combination that discloses or teaches the applicant’s claimed invention, including, and in combination with other recited limitations, regarding a tool for expediting the separation of a wheel hub, specifically a bearing connected to the base and the top, wherein the bearing allows the top to be rotated relative to the base in order to heat source to engage 
The prior art Flat Rate Master (Bearing Race Removal The Flat Rate Method) hereinafter refer to as Master discloses a tool having a base, a top rotatably connected to the base, wherein the top engages a portion of the wheel hub in order for a heat source to be applied to a portion of the wheel hub to sperate a first wheel hub piece from a second wheel hub piece. However, the above does not disclose or suggest having a bearing connected to the base and the top, wherein the bearing allows the top to be rotated relative to the base in order to heat source to engage portions of the wheel hub to separate a first wheel hub piece from a second wheel hub piece.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        03/16/2022


Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        March 17, 2022